92 F.3d 1169
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Katherine FURTADO, Plaintiff, Appellant,v.COMMONWEALTH ELECTRIC, et al., Defendants, Appellees.
No. 96-1056.
United States Court of Appeals, First Circuit.
Aug. 14, 1996.

Katherine Furtado on brief pro se.
David S. Rubin, N. Jay Shepherd, Kearns & Rubin, P.C. and Michael Hartnett on brief for appellees Commonwealth Electric Company, Commonwealth Energy System, Douglas B. Miller, Russell D. Wright, Kevin Roberts, and Gerald Bowden.
Robert D. Manning, Bryan C. Decker and Angoff, Goldman, Manning, Pyle, & Wanger P.C. on brief for appellees Brotherhood of Utility Workers of New England, Local 333, Andrew Woodacre and Philip Trombley.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Upon de novo review we agree with the district court's decision to dismiss the complaint because, even with plaintiff's amendments, it fails to articulate facts sufficient to sustain a cognizable claim.  The judgment is affirmed and modified to reflect that the state claims, and any unexhausted claims within the exclusive original jurisdiction of an administrative agency, are dismissed without prejudice.


2
Affirmed as modified.